MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Oct 05 2020, 8:39 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office                                       Attorney General of Indiana
Brooklyn, Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

James N. Hartmann,                                       October 5, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2992
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable Sarah K. Mullican,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         84D03-1711-F6-3568
                                                         84D03-1508-F4-1968



Rucker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2992 | October 5, 2020                   Page 1 of 8
                                            Statement of the Case
[1]   James N. Hartmann pleaded guilty to Burglary. Sentenced to the advisory term

      of six years, Hartmann appeals contending his sentence is inappropriate in light

      of the nature of the offense and his character. We affirm.


                                   Facts and Procedural History
                                                                                              1
[2]   On July 14, 2014, Hartmann was charged with Burglary as a Level 4 felony.

      After his arrest, a bond was set, and Hartmann was taken into custody by the

      Vigo County Sheriff. A few months later the trial court released Hartmann on

      his own recognizance but required him to obtain mental health treatment at a

      residential treatment facility and to reside there pending further order of the

      court. Thereafter, Hartmann and the State entered into a mental health deferral

      agreement under which Hartmann would plead guilty to Burglary as charged

      and enter a treatment program administered by the Vigo County Mental Health

      Court. The trial court would withhold judgment on the guilty plea pending the

      outcome of the treatment program. Provided Hartmann satisfactorily

      completed the program, the plea would be set aside, and the State would

      dismiss the charge. In August 2015 the trial court accepted the parties’

      agreement. Hartmann pleaded guilty pursuant to its terms and entered the

      program.




      1
          Ind. Code §35-43-2-1(1) (2014).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2992 | October 5, 2020   Page 2 of 8
[3]   One of the terms of the agreement was that Hartmann would not commit a new

      criminal offense. Hartmann was participating in the treatment program on

      October 20, 2017 when, unprovoked, he pointed a BB gun at two of his

      neighbors threatening to shoot them and chased after the neighbors while

      waiving a sword. As a result, Hartmann was charged with Count I Criminal
                                                  2                                               3
      Recklessness as a Level 6 felony and Count 2 Intimidation as a Level 6 felony.

      In consequence, the State filed a motion to terminate the mental health deferral

      agreement which the trial court granted. After scheduling the case for trial, but

      following a defense motion for a competency evaluation, on September 3, 2018

      the trial court found Hartmann incompetent to stand trial and remanded him to

      the custody of the Logansport State Hospital. Although the record is not

      altogether clear, apparently Hartmann was restored to competency on or

      around February 22, 2019 at which time the Sheriff was ordered to transport

      Hartmann “from Logansport State Hospital to the Vigo County jail.”

      Appellant’s App. Vol. 2, p. 15.


[4]   Thereafter, Hartmann entered an agreement with the State which provided that

      he would plead guilty but mentally ill to both Criminal Recklessness and

      Intimidation as Level 6 felonies. Hartmann agreed to a sentence of two and a

      half years for each offense to run concurrently. With regard to the Level 4




      2
          Ind. Code §35-42-2-2(b)(1)(A) (2014).
      3
          Ind. Code §35-45-2-1(b)(1)(A) (2017).



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2992 | October 5, 2020   Page 3 of 8
      felony Burglary for which Hartmann had previously pleaded guilty, sentencing

      was left to the discretion of the trial court. The trial court accepted the parties’

      agreement and Hartmann pleaded guilty accordingly.


[5]   At the November 25, 2019 sentencing hearing, the trial court imposed the

      agreed-upon concurrent sentences of two and a half years for the two Level 6

      felonies. Citing Hartmann’s criminal history as an aggravating factor and

      Hartmann’s mental health problems as a mitigating factor, the court sentenced

      Hartmann to a term of six years for the Level 4 felony Burglary to be served

      consecutively to the sentences imposed for the two Level 6 felonies for a total

      executed term of eight and a half years. This appeal followed. Additional facts

      are set forth below.


                                   Discussion and Decision
                                       I. Standard of Review
[6]   Hartmann seeks to reduce his sentence pursuant to Indiana Appellate Rule 7(B)

      which provides that this Court “may revise a sentence authorized by statute if,

      after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” We independently examine the nature of Hartmann’s offense

      and his character under Rule 7(B) with substantial deference to the trial court’s

      sentence. See Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015). “In conducting

      our review, we do not look to see whether the defendant’s sentence is

      appropriate or if another sentence might be more appropriate; rather, the test is


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2992 | October 5, 2020   Page 4 of 8
      whether the sentence is ‘inappropriate.’” Barker v. State, 994 N.E.2d 306, 315

      (Ind. Ct. App. 2013), trans. denied. The principal role of appellate review should

      be to attempt to leaven the outliers, “not to achieve a perceived ‘correct’ result

      in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). The

      defendant bears the burden of persuading this Court that his or her sentence is

      inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


                               II. Appropriateness of Sentence
[7]   Concerning the nature of the offense “the advisory sentence is the starting point

      the legislature has selected as an appropriate sentence for the crime

      committed.” Kunberger v. State, 46 N.E.2d 966, 973 (Ind. Ct. App. 2015). A

      reviewing court is thus “unlikely to consider an advisory sentence

      inappropriate.” Shelby v. State, 986 N.E.2d 345, 371 (Ind. Ct. App. 2013), trans

      denied. Rather, the defendant “bears a particularly heavy burden in persuading

      us that his sentence is inappropriate when the trial court imposes the advisory

      sentence.” Fernbach v. State, 954 N.E.2d 1080, 1089 (Ind. Ct. App, 2011), trans.

      denied. Here, the advisory sentence for Hartmann’s Level 4 felony Burglary

      conviction is six years with a range of between two years and twelve years. See

      Ind. Code §35-50-2-5.5. Hartmann received a sentence of six years – the

      advisory term.


[8]   Generally, the nature of the offense is found in the details and circumstances of
      the commission of the offense and the defendant’s participation. Croy v. State,
      953 N.E.2d 660, 664 (Ind. Ct. App. 2011). However, in this case there are few
      details in the record related to the nature of the offense. Hartmann

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2992 | October 5, 2020   Page 5 of 8
       acknowledges as much noting “[t]he record is devoid of any particular facts
       regarding the nature of this offense.” Appellant’s Br. p. 5. The shallow record
       on this point is likely a byproduct of the sentence being imposed after a guilty
       plea rather than after a trial.

[9]    In any case one bit of evidence we do have before us bearing on the nature of
       the offense is the charging information which declares in pertinent part “on or
       about July 14, 2014 in Vigo County, State of Indiana, James N. Hartmann did
       break and enter the dwelling of [another person], with the intent to commit
       theft therein . . . .” Appellant’s App. Vol. 2, p. 44. Absent any evidence
       suggesting otherwise, it appears that Hartmann’s offense is nothing other than
       “the ‘typical’ offense accounted for by the legislature when it set the advisory
       sentence.” See Holloway v. State, 950 N.E.2d 803, 807 (Ind. Ct. App. 2011). In
       essence there is nothing unusual about the nature of Hartmann’s offense that
       justifies revision of his sentence. We conclude Hartmann has not carried his
       heavy burden of demonstrating the nature of the offense renders his advisory
       sentence inappropriate. See Bonilla v. State, 907 N.E.2d 586, 590 (Ind. Ct. App.
       2009), trans. denied. (holding the advisory sentence was not inappropriate based
       in part on the fact that “nothing stands out about the nature of this offense”).

[10]   The “character of the offender” standard in Appellate Rule 7(B) refers to the
       general sentencing considerations and the relevant aggravating and mitigating
       circumstances. Williams v. State, 782 N.E.2d 1039, 1051 (Ind. Ct. App.
       2003). “A defendant’s life and conduct are illustrative of his or her
       character.” Morris v. State, 114 N.E.3d 531, 539 (Ind. Ct. App. 2018). When
       considering the character of the offender one relevant consideration is the
       defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.
       App. 2007). “The significance of a criminal history . . . varies based on the
       gravity, nature, and number of prior offenses in relation to the current

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2992 | October 5, 2020   Page 6 of 8
       offense.” Id. And we have held that “[e]ven a minor criminal record reflects
       poorly on a defendant’s character.” Reis v. State, 88 N.E.3d 1099, 1105 (Ind. Ct.
       App. 2017).

[11]   Although Hartmann has no prior felony convictions, the record shows a

       number of misdemeanor charges and convictions dating over a ten-year period.

       They include the following: Reckless Driving; Operating While Intoxicated;

       Operating While Intoxicated endangering a person; Invasion of Privacy;

       Resisting Law Enforcement, Public Intoxication, Disorderly Conduct; and

       Criminal Trespass. See Tr. Vol 2, pp. 43-44; Supp. App. Vol. 2 Conf., pp. 39-

       40. At the sentencing hearing the trial court recounted this history and also

       noted Hartmann had recently violated the terms and conditions of his pre-trial

       release. Tr. Vol. 2, p. 45. The trial court acknowledged Hartmann’s “serious

       mental health issue,” which included diagnoses of depression and paranoid

       schizophrenia. However, the trial court also observed that over the years

       Hartmann had the opportunity to be placed in mental health treatment

       programs on four separate occasions and failed to complete the program on

       three occasions. Imposing the advisory sentence, the trial concluded, “[i]t

       seems to me that the best place [that] can provide the best treatment for you Mr.

       [ ] Hartmann is [ ] the Department of Corrections [sic].” Id.


[12]   Continuing to commit crimes after frequent contacts with the judicial system is

       a poor reflection on one’s character. Rutherford, 866 N.E.2d at 874; see also

       Conner v. State, 58 N.E.3d 215, 221 (Ind. Ct. App. 2016) (continued crimes

       indicate a failure to take full responsibility for one’s actions).


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2992 | October 5, 2020   Page 7 of 8
[13]   Here, Hartmann’s criminal record, probationary status, and inability to avail

       himself of community-based mental health treatment programs, factors that

       negatively reflect on Hartmann’s character, establish that the advisory sentence

       is not inappropriate in this case. We find no reason in light of the character of

       the offender to revise Hartmann’s sentence.


                                                Conclusion
[14]   We affirm the judgment of the trial court.


       Kirsch, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2992 | October 5, 2020   Page 8 of 8